—In a proceeding to stay arbitration of an uninsured motorist claim, the American Agents Insurance Company appeals from an order of the Supreme Court, Suffolk County (Gowan, J.), dated June 1, 2000, which, after a hearing, granted the petition and permanently stayed arbitration.
Ordered that the order is affirmed, with costs.
The petitioner made a prima facie showing that the offending vehicle was insured at the time of the accident. The burden thus shifted to the appellant to prove that the vehicle was not insured (see Matter of Globe Indem. v Lawrence, 210 AD2d 334; cf. Matter of State Farm Mut. Auto. Ins. Co. v Yeglinski, 79 AD2d 1029). The appellant’s evidence was insufficient to overcome the petitioner’s showing that the offending vehicle was insured on the day of the accident (see Matter of State Farm Ins. Co v Vanblarcom, 226 AD2d 732). Santucci, J.P., Krausman, McGinity, Schmidt and Crane, JJ., concur.